UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In todays environment, we favor the investment approach practiced at Putnam  active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance summary (as of 12/31/16) Investment objective High current income with preservation of capital as its secondary objective Net asset value December 31, 2016 Class IA: $9.59 Class IB: $9.56 Total return at net asset value Bloomberg Barclays (as of Government 12/31/16) Class IA shares* Class IB shares* Bond Index 1 year 0.36% 0.20% 1.05% 5 years 6.57 5.26 6.25 Annualized 1.28 1.03 1.22 10 years 59.34 55.46 45.99 Annualized 4.77 4.51 3.86 Life 129.30 120.25 122.06 Annualized 5.03 4.78 4.83 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 2000. The Bloomberg Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contractlevel. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary overtime. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT American Government Income Fund 1 Report from your fund’s manager How would you characterize the fund’s investment environment during the 12-month reporting period ended December 31, 2016? The year began with interest rates dropping sharply from the beginning of January through mid-February as U.S. Treasuries attracted investors due to several global economic concerns. As yields on the benchmark 10-year Treasury declined, mortgage-backed securities [MBS] struggled due to fears of mortgage refinancing. Treasury yields rose from mid-February through mid-March and again in April as investors sought higher yields available from riskier assets. However, in May and June, interest rates resumed their downward trend, reacting to soft employment data and the Federal Reserve’s continued hesitancy to hike interest rates. The unexpected referendum vote by the United Kingdom to exit the European Union [Brexit] also added to concerns about future global economic growth. The 10-year Treasury yield finished the first six months of the period at 1.49%, having begun the year at 2.24%. Entering the third quarter, improving U.S. economic data refueled investors’ appetite for risk, and reaction to the Brexit vote moderated, triggering a broad market rally. Yields on the 10-year Treasury began to increase gradually as investors again anticipated action by the Fed and an increased supply of corporate bonds attracted buyers. With the November election of Donald Trump and a subsequent rally in stocks, bond yields rose sharply, a trend that continued until mid-December when yields fell off slightly after reaching a high of 2.60%. The Fed, as expected, increased its target for short-term interest rates by a quarter percentage point at its December 14 meeting, suggesting that it may raise rates more than previously indicated if U.S. economic growth shows signs of accelerating in 2017. How did Putnam VT American Government Income Fund perform in this environment? For the 12 months ended December 31, 2016, the fund’s class IA shares returned 0.36%, trailing its benchmark, the Bloomberg Barclays Government Bond Index, which posted a gain of 1.05%. Which holdings and strategies had the biggest influence on the portfolio’s relative performance? At the beginning of the period, consistent with our strategy of underweighting interest-rate risk, the fund’s duration — a key measure of interest-rate sensitivity — was materially shorter than that of the benchmark, which was detrimental in January as Treasury yields fell. During January, we began moving the fund’s duration closer to that of the benchmark, and the fund was better positioned for the decline in rates that occurred in May and June. Later in October, we reestablished a modestly shorter-than-benchmark duration, which we added to in November and December. This adjustment benefited the fund during the final quarter of 2016. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], produced negative results amid the broad risk-off sentiment during January and February. These holdings rallied in March and April, but not enough to fully recover from their earlier underperformance. Rising interest rates during the last third of the period improved performance of these investments, helping to keep mortgage prepayment speeds below market expectations. Additionally, mortgage refinancing continued to be hampered by stringent bank-lending standards. How did you use derivatives during the period? We used interest-rate swaps and options to help hedge the risks inherent in the fund’s duration and yield-curve positioning, to help isolate the prepayment risk associated with our CMO holdings, and to help manage overall downside risk. We also used futures in an effort to hedge treasury term-structure risk and for yield curve positioning. Additionally, total return swaps were used to help hedge against and/or gain exposure to specific sectors. What is your outlook for the months ahead, and how are you positioning the portfolio? We think U.S. economic growth may accelerate in 2017. We believe President Trump’s policy pronouncements regarding lowering corporate and personal income tax rates, along with increasing spending on infrastructure and defense, could bolster growth; these initiatives will need to be financed at least partly by issuing new government debt, which would tend to push intermediate- and long-term interest rates higher. Conversely, the President’s protectionist rhetoric and a more stringent immigration policy could also dampen economic growth, in our view. In the interim, we think some level of market volatility is likely due to increased uncertainty. Given this outlook, how do you plan to position the fund? As of period-end, the fund’s duration was somewhat shorter than that of the benchmark. We plan to keep it that way for now, given our expectation for modestly higher interest rates in 2017, along with a potential uptick in inflation. Within our prepayment strategies, we plan to keep the fund positioned for higher rates and the possibility of further spread widening between current mortgage rates and Treasuries. At the same time, we plan to continue to emphasize securities that we believe have a lower refinance risk if interest rates fall. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and 2 Putnam VT American Government Income Fund the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default, and expectations about monetary policy or interest rates) changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may lead to periods of high volatility and reduced liquidity in the fund’s portfolio holdings. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT American Government Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares youown. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.62% 0.87% Annualized expense ratio for the six-month period ended 12/31/16* 0.64% 0.89% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.19 $4.44 $3.25 $4.52 Ending value (after expenses) $983.60 $982.50 $1,021.92 $1,020.66 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. † Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT American Government Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT American Government Income Fund (the “Fund”) as of December 31, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for ouropinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2017 Putnam VT American Government Income Fund 5 The fund’s portfolio 12/31/16 U. S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (85.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (22.5%) Government National Mortgage Association Pass-Through Certificates 6.50%, with due dates from 4/15/28 to 7/20/36 $62,939 $72,163 6.00%, with due dates from 4/15/28 to 11/20/38 149,897 168,933 5.50%, 4/20/38 225,652 253,902 5.00%, TBA, 1/1/47 1,000,000 1,073,906 4.50%, with due dates from 9/20/44 to 9/20/45 1,265,495 1,354,024 4.50%, TBA, 1/1/47 3,000,000 3,202,500 4.00%, with due dates from 4/20/45 to 5/20/45 2,307,503 2,518,153 3.50%, with due dates from 1/20/45 to 6/20/45 6,631,572 6,906,735 3.00%, TBA, 1/1/47 1,000,000 1,012,813 U.S. Government Agency Mortgage Obligations (62.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7.50%, with due dates from 9/1/30 to 7/1/31 16,879 19,784 7.00%, with due dates from 11/1/26 to 5/1/32 210,610 239,795 5.50%, 12/1/33 25,338 28,420 4.50%, with due dates from 7/1/44 to 8/1/44 240,155 262,238 4.00%, with due dates from 12/1/44 to 9/1/45 1,673,405 1,770,269 3.50%, 10/1/46 996,644 1,030,865 3.00%, 6/1/46 978,494 975,704 Federal National Mortgage Association Pass-Through Certificates 7.50%, with due dates from 9/1/30 to 11/1/30 18,302 21,359 7.00%, with due dates from 12/1/28 to 12/1/35 439,481 505,991 6.50%, 9/1/36 11,250 12,848 6.00%, 1/1/38 185,614 209,727 5.50%, 1/1/38 692,426 776,026 5.00%, 2/1/39 19,149 20,986 4.50%, with due dates from 7/1/44 to 5/1/45 366,733 399,392 4.50%, TBA, 1/1/47 1,000,000 1,075,000 4.00%, 3/1/46 493,843 525,885 4.00%, TBA, 1/1/47 1,000,000 1,051,250 3.50%, with due dates from 5/1/45 to 11/1/45 3,672,403 3,784,157 3.50%, TBA, 1/1/47 19,000,000 19,475,000 3.00%, with due dates from 4/1/43 to 10/1/46 6,458,756 6,446,515 3.00%, TBA, 1/1/47 3,000,000 2,982,656 2.50%, TBA, 1/1/47 5,000,000 4,761,719 Total U.S. government and agency mortgage obligations (cost $63,263,681) U.S. TREASURY OBLIGATIONS (26.1%)* Principal amount Value U.S. Treasury Bonds 6.25%, 8/15/23 $990,000 $1,237,510 4.50%, 8/15/39 # ∆ § 7,201,000 9,039,927 U.S. Treasury Notes 0.625%, 5/31/17 8,927,000 8,926,477 Total U.S. treasury obligations (cost $18,717,428) MORTGAGE-BACKED SECURITIES (28.3%)* Principal amount Value Agency collateralized mortgage obligations (28.3%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 22.961%, 4/15/37 $38,582 $60,168 IFB Ser. 2979, Class AS, 21.692%, 3/15/34 1,717 1,776 IFB Ser. 3072, Class SM, 21.216%, 11/15/35 50,632 74,064 IFB Ser. 3065, Class DC, 17.748%, 3/15/35 268,381 393,071 MORTGAGE-BACKED SECURITIES (28.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation IFB Ser. 2990, Class LB, 15.147%, 6/15/34 $50,514 $61,804 IFB Ser. 3232, Class KS, IO, 5.596%, 10/15/36 198,586 27,057 IFB Ser. 4136, Class ES, IO, 5.546%, 11/15/42 437,087 68,754 IFB Ser. 4436, Class SC, IO, 5.446%, 2/15/45 1,711,263 319,493 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 396,618 83,885 Ser. 4018, Class DI, IO, 4.50%, 7/15/41 596,743 86,128 Ser. 4329, Class MI, IO, 4.50%, 6/15/26 636,603 72,667 Ser. 4546, Class PI, IO, 4.00%, 12/15/45 855,700 149,148 Ser. 4530, Class HI, IO, 4.00%, 11/15/45 583,994 98,111 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 711,334 134,542 Ser. 4425, IO, 4.00%, 1/15/45 714,225 131,239 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 558,566 122,382 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 929,390 185,506 Ser. 4019, Class JI, IO, 4.00%, 5/15/41 754,466 116,791 Ser. 3996, Class IK, IO, 4.00%, 3/15/39 793,830 80,473 Ser. 4621, Class QI, IO, 3.50%, 10/15/46 1,060,876 175,289 Ser. 4165, Class AI, IO, 3.50%, 2/15/43 486,364 76,656 Ser. 4136, Class IQ, IO, 3.50%, 11/15/42 821,489 126,662 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 636,726 84,663 Ser. 4199, Class CI, IO, 3.50%, 12/15/37 526,938 45,317 Ser. 304, Class C37, IO, 3.50%, 12/15/27 522,155 62,778 Ser. 4150, Class DI, IO, 3.00%, 1/15/43 612,656 76,486 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 583,862 68,913 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 1,417,875 157,739 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 1,522,040 165,293 Ser. 4171, Class NI, IO, 3.00%, 6/15/42 900,312 95,451 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 478,241 50,454 Ser. 4201, Class JI, IO, 3.00%, 12/15/41 722,729 70,605 Ser. 3939, Class EI, IO, 3.00%, 3/15/26 664,366 49,454 Ser. 315, PO, zero %, 9/15/43 1,165,521 904,574 Ser. 3835, Class FO, PO, zero %, 4/15/41 898,910 765,909 Ser. 3391, PO, zero %, 4/15/37 9,391 7,972 Ser. 3300, PO, zero %, 2/15/37 4,712 4,072 Ser. 3326, Class WF, zero %, 10/15/35 1,314 975 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 35.363%, 7/25/36 30,680 56,717 IFB Ser. 06-8, Class HP, 21.794%, 3/25/36 52,669 83,768 IFB Ser. 07-53, Class SP, 21.428%, 6/25/37 59,227 88,154 IFB Ser. 08-24, Class SP, 20.511%, 2/25/38 272,164 383,909 IFB Ser. 05-122, Class SE, 20.454%, 11/25/35 67,188 92,242 IFB Ser. 05-75, Class GS, 17.982%, 8/25/35 44,757 59,016 IFB Ser. 05-106, Class JC, 17.78%, 12/25/35 67,516 99,336 IFB Ser. 05-83, Class QP, 15.428%, 11/25/34 23,035 28,870 IFB Ser. 11-4, Class CS, 11.388%, 5/25/40 129,321 149,689 IFB Ser. 11-123, Class KS, IO, 5.844%, 10/25/41 141,573 22,629 IFB Ser. 13-103, Class SK, IO, 5.164%, 10/25/43 272,341 62,233 Ser. 15-16, Class MI, IO, 4.50%, 4/25/45 808,016 164,633 Ser. 409, Class 82, IO, 4.50%, 11/25/40 376,347 74,253 Ser. 12-118, Class PI, IO, 4.00%, 6/25/42 1,175,621 208,539 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 394,484 60,726 Ser. 12-62, Class MI, IO, 4.00%, 3/25/41 439,682 59,841 Ser. 12-104, Class HI, IO, 4.00%, 9/25/27 935,469 111,176 Ser. 16-70, Class QI, IO, 3.50%, 10/25/46 2,981,247 470,709 Ser. 15-10, Class AI, IO, 3.50%, 8/25/43 947,408 149,520 Ser. 12-124, Class JI, IO, 3.50%, 11/25/42 307,897 40,375 Ser. 13-22, Class PI, IO, 3.50%, 10/25/42 770,151 132,236 Ser. 12-114, Class NI, IO, 3.50%, 10/25/41 1,202,159 180,923 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 498,667 62,832 Ser. 13-6, Class JI, IO, 3.00%, 2/25/43 1,108,412 125,216 6 Putnam VT American Government Income Fund MORTGAGE-BACKED SECURITIES (28.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 $457,550 $55,318 Ser. 13-8, Class NI, IO, 3.00%, 12/25/42 496,261 52,068 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 481,108 39,258 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 549,701 47,989 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 833,522 76,459 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 618,674 69,601 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 613,184 44,223 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 880,773 64,887 Ser. 13-23, Class LI, IO, 3.00%, 6/25/41 533,636 40,396 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 714,476 80,236 FRB Ser. 03-W8, Class 3F2, 1.106%, 5/25/42 5,502 5,504 FRB Ser. 07-95, Class A3, 1.006%, 8/27/36 1,868,618 1,804,193 Ser. 08-53, Class DO, PO, zero %, 7/25/38 54,661 49,651 Ser. 07-44, Class CO, PO, zero %, 5/25/37 17,560 14,589 FRB Ser. 88-12, Class B, zero %, 2/25/18 44 44 Government National Mortgage Association Ser. 16-75, Class LI, IO, 6.00%, 1/20/40 650,211 154,425 IFB Ser. 11-81, Class SB, IO, 5.998%, 11/16/36 444,969 43,887 IFB Ser. 11-156, Class SK, IO, 5.861%, 4/20/38 1,312,195 269,000 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 562,790 112,778 Ser. 14-76, IO, 5.00%, 5/20/44 734,664 148,170 Ser. 13-51, Class QI, IO, 5.00%, 2/20/43 524,256 97,199 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 313,146 64,508 Ser. 13-6, Class OI, IO, 5.00%, 1/20/43 238,759 49,440 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 97,937 4,805 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 348,984 74,019 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 1,111,597 232,991 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 868,789 179,457 Ser. 13-34, Class HI, IO, 4.50%, 3/20/43 831,282 159,050 Ser. 12-129, IO, 4.50%, 11/16/42 605,419 128,936 Ser. 12-91, Class IN, IO, 4.50%, 5/20/42 1,128,091 239,494 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 351,518 47,044 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 796,540 150,156 Ser. 10-35, Class DI, IO, 4.50%, 3/20/40 478,727 92,490 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 288,897 54,804 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 230,282 43,546 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 225,288 52,098 Ser. 09-121, Class CI, IO, 4.50%, 12/16/39 952,979 207,292 Ser. 11-81, Class PI, IO, 4.50%, 12/20/37 80,034 1,182 Ser. 16-69, IO, 4.00%, 5/20/46 1,304,112 212,218 Ser. 15-64, Class IG, IO, 4.00%, 5/20/45 775,931 157,250 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 621,981 135,716 Ser. 15-40, IO, 4.00%, 3/20/45 407,086 84,063 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 1,365,680 181,772 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 254,583 43,193 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 733,310 143,161 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 325,025 58,241 Ser. 14-104, IO, 4.00%, 3/20/42 688,033 122,463 Ser. 14-4, Class IK, IO, 4.00%, 7/20/39 411,234 50,237 Ser. 11-71, Class IK, IO, 4.00%, 4/16/39 454,418 54,996 Ser. 10-114, Class MI, IO, 4.00%, 3/20/39 608,802 65,375 Ser. 14-182, Class BI, IO, 4.00%, 1/20/39 857,394 144,985 Ser. 16-156, Class PI, IO, 3.50%, 11/20/46 908,943 120,708 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 1,661,512 219,818 Ser. 16-4, Class JI, IO, 3.50%, 1/20/46 1,140,221 172,949 Ser. 13-79, Class PI, IO, 3.50%, 4/20/43 615,471 90,542 Ser. 15-168, Class IG, IO, 3.50%, 3/20/43 874,959 128,283 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 388,883 60,277 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 353,924 57,513 MORTGAGE-BACKED SECURITIES (28.3%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 12-136, IO, 3.50%, 11/20/42 $801,267 $169,448 Ser. 14-46, Class JI, IO, 3.50%, 10/20/41 388,201 54,621 Ser. 13-18, Class GI, IO, 3.50%, 5/20/41 533,330 62,720 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 338,517 27,217 Ser. 14-102, Class IG, IO, 3.50%, 3/16/41 330,004 42,784 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 942,981 133,620 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 401,408 40,141 Ser. 14-147, Class MI, IO, 3.50%, 7/20/39 774,142 41,277 Ser. 15-99, Class TI, IO, 3.50%, 4/20/39 1,036,327 112,929 Ser. 15-24, Class AI, IO, 3.50%, 12/20/37 906,703 124,377 Ser. 14-160, Class IB, IO, 3.00%, 11/20/40 1,452,019 133,586 Ser. 14-141, Class CI, IO, 3.00%, 3/20/40 439,452 39,858 Ser. 14-174, Class AI, IO, 3.00%, 11/16/29 753,177 75,468 Ser. 16-H23, Class NI, IO, 2.826%, 10/20/66 1,992,645 277,974 Ser. 16-H24, Class JI, IO, 2.776%, 11/20/66 627,037 86,619 Ser. 15-H22, Class GI, IO, 2.579%, 9/20/65 1,699,367 227,885 Ser. 16-H13, Class IK, IO, 2.564%, 6/20/66 1,602,066 207,993 Ser. 15-H25, Class BI, IO, 2.445%, 10/20/65 1,214,390 136,012 FRB Ser. 15-H16, Class XI, IO, 2.434%, 7/20/65 1,057,106 125,690 Ser. 15-H20, Class CI, IO, 2.405%, 8/20/65 1,696,294 203,079 Ser. 16-H04, Class HI, IO, 2.361%, 7/20/65 969,169 108,159 Ser. 15-H22, Class AI, IO, 2.353%, 9/20/65 1,815,392 202,053 Ser. 16-H07, Class PI, IO, 2.253%, 3/20/66 2,761,633 359,250 Ser. 14-H21, Class AI, IO, 2.204%, 10/20/64 1,729,933 173,685 Ser. 15-H10, Class HI, IO, 2.188%, 4/20/65 2,912,779 314,871 Ser. 16-H11, Class HI, IO, 2.08%, 1/20/66 3,354,034 364,594 Ser. 16-H06, Class HI, IO, 2.066%, 2/20/66 1,282,918 125,983 Ser. 15-H24, Class HI, IO, 2.032%, 9/20/65 1,615,213 136,970 Ser. 16-H03, Class AI, IO, 2.028%, 1/20/66 1,828,040 211,055 Ser. 16-H04, Class KI, IO, 1.934%, 2/20/66 1,983,850 185,807 Ser. 15-H23, Class TI, IO, 1.886%, 9/20/65 1,281,803 137,153 Ser. 16-H10, Class AI, IO, 1.833%, 4/20/66 1,635,574 144,258 Ser. 16-H06, Class DI, IO, 1.728%, 7/20/65 1,683,500 160,269 Ser. 16-H08, Class GI, IO, 1.421%, 4/20/66 1,235,847 81,072 FRB Ser. 11-H07, Class FI, IO, 1.225%, 2/20/61 5,112,203 218,291 Ser. 10-151, Class KO, PO, zero %, 6/16/37 46,246 38,559 Ser. 06-36, Class OD, PO, zero %, 7/16/36 2,592 2,170 Total mortgage-backed securities (cost $20,403,425) ASSET-BACKED SECURITIES (1.1%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.756%, 2/25/17 acquired 2/4/16, cost $815,000)
